Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) currently presented have been considered but are moot because the new ground of rejection. Previously applied prior arts on record are relied upon, however as evident from the rejection hereinafter, the prior arts in combination to newer prior arts teach the limitations of the claimed invention.

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of It noted that the limitation of claim 14 is currently amended into claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oooka et al. [US PGPUB 20160276611] in view of Heintzelman et al [US PGPUB 20180170263] in view of Kuroki et al. [US PGPUB 20190006614] in view of Ahn et al. [US PGPUB 20170068359] in view of Naito et al. [US PGPUB 20140295179] (hereinafter Oooka, Heintzelman, Kuroki, Ahn and Naito).

Regarding claim 1, Oooka teaches a transparent electrode (4B, Para19) having a laminate structure of (where the transparent electrode is a film stack of a layer comprising various materials; Para 19): 
a metal oxide layer (Para 19) electroconductivity (Para 19; wherein the material is part of an electrode), and a transparent metal nanowire layer (wherein the layers of the transparent electrode maintain light transmittance; Para 19); and further comprising an auxiliary metal wiring (12, Para 40) which covers a part of said transparent metal nanowire layer or of said metal oxide layer (Fig. 4D; where the auxiliary wire cover the transparent electrode) and which is connected to said transparent metal nanowire layer (at least electrically connected in view of the conductive material of the layers), and
said transparent electrode further comprising graphene layer (Para 19).
Oooka does not specifically disclose that the metal oxide layer has an amorphous structure,
wherein said metal oxide layer has a larger surface resistance than said transparent metal nanowire layer, and
that the graphene layer is a nitrogen-doped graphene layer placed between said metal oxide layer and said transparent metal nanowire layer.
Despites Oooka’s teaching of a transparent electrode having a structure comprising various materials (Para 19), a more definite structure would be appreciated by a person having ordinary skills in the art.
Referring to the invention of Heintzelman, Heintzelman teaches an exemplary definite material structure of a transparent electrode 62 or 66, wherein the electrode includes metal oxide, graphene and a conductive metal nanowire (Para 41).
In view of such teaching by Heintzelman, it would have been obvious to a person having ordinary skills in the art to the have device of Oooka comprise the structure of Heintzelman based on the rationale simple substitution of one known element for another to obtain predictable results (MPEP 2143).
In view of such limited material structure taught by Heintzelman, the positioning of the layers in the transparent electrode becomes finite.
Thus, a person having ordinary skills in the art would find the limitation that the graphene layer is placed between the metal oxide layer and the transparent metal nanowire layer obvious based on the rationale of “Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143).
 Referring to the invention of Kuroki, Kuroki teaches forming a transparent electrode by using amorphous metal oxide material (Para 133).
In view of such teaching by Kuroki, it would have been obvious to a person having ordinary skills in the art to have the metal oxide layer of Oooka be 
Regarding the limitation “wherein said metal oxide layer has a larger surface resistance than said transparent metal nanowire layer”, a person having ordinary skills in the art would find the limitation obvious if not inherent that because of the properties of metal oxide compared to that of a metal.
Referring to the invention of Ahn, Ahn teaches where a transparent layer can be made from metal oxide or metal nanowire material, wherein
wherein the metal oxide layer has a larger surface resistance than metal nanowire layer (Para 73).
In view of such teaching by Ahn, it would have been obvious to a person having ordinary skills in the art that the metal oxide layer of Oooka has a larger surface resistance than the transparent metal nanowire layer based on the rationale of using known technique/material to improve similar devices (methods, or products) in the same way (MPEP 2143).
Referring to the invention of Naito, Naito teaches forming a transparent conductive film which comprises the use of graphene which is doped with nitrogen (Abstract/Para 36-41,66). 
In view of such teaching by Naito, it would have been obvious to a person having ordinary skills in the art to have the graphene layer of Oooka doped with nitrogen to provide an electrode with suitable electrical conductivity (Para 39).

Regarding claim 2, Oooka teaches a transparent electrode wherein said metal oxide layer has continuity (Oooka, Fig. 4D).

Regarding claim 3, Oooka teaches a transparent electrode wherein said auxiliary metal wiring is connected also to said metal oxide layer (Oooka, electrically connected).

Regarding claim 4, Oooka teaches a transparent electrode wherein said transparent metal nanowire layer and said auxiliary metal wiring are covered with an insulating layer of polymer or of insulating metal oxide (Oooka, Fig. 4D; where the bottom side of the electrode is covered by polymer substrate 2; Para 17).

Regarding claim 6, Oooka teaches a transparent electrode wherein said metal oxide layer comprises indium-tin complex oxide or aluminum-zinc complex oxide (aAra 19).

Regarding claim 7, Oooka teaches a transparent electrode wherein said transparent metal nanowire layer comprises silver or silver alloys (Para 19).

Regarding claim 9, Oooka teaches a device comprising: the transparent electrode, an active layer (51B, Para 40), and a counter electrode (6B, Para 34).
	
Regarding claim 14, the modified invention of Oooka specifically in view of Ahn teaches a transparent electrode wherein said metal oxide layer has a larger surface resistance than said transparent metal nanowire layer (Ahn, Para 73).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oooka, in view of Heintzelman, in view of Kuroki, and in view of Naito.

Regarding claim 16, Oooka teaches a transparent electrode (4B, Para19) having a laminate structure of (where the transparent electrode is a film stack of a layer comprising various materials; Para 19): 
a metal oxide layer (Para 19) having electroconductivity(Para 19; wherein the material is part of an electrode), and a transparent metal nanowire layer (wherein the layers of the transparent electrode maintain light transmittance; Para 19); and further comprising an auxiliary metal wiring (12, Para 40) which covers a part of said transparent metal nanowire layer or of said metal oxide layer (Fig. 4D; where the auxiliary wire cover the transparent electrode) and which is connected to said transparent metal nanowire layer (at least electrically connected in view of the conductive material of the layers), 
said transparent electrode further comprising graphene layer (Para 19)
said transparent electrode further comprising 

Oooka does not specifically disclose that the metal oxide layer has an amorphous structure, and
that the graphene layer is a nitrogen-doped graphene layer placed between said metal oxide layer and said transparent metal nanowire layer.
Despites Oooka’s teaching of a transparent electrode having a structure comprising various materials (Para 19), a more definite structure would be appreciated by a person having ordinary skills in the art.
Referring to the invention of Heintzelman, Heintzelman teaches an exemplary definite material structure of a transparent electrode 62 or 66, wherein the electrode includes metal oxide, graphene and a conductive metal nanowire (Para 41).
In view of such teaching by Heintzelman, it would have been obvious to a person having ordinary skills in the art to the have device of Oooka comprise the structure of Heintzelman based on the rationale simple substitution of one known element for another to obtain predictable results (MPEP 2143).
In view of such limited material structure taught by Heintzelman, the positioning of the layers in the transparent electrode becomes finite.
Thus, a person having ordinary skills in the art would find the limitation that the graphene layer is placed between the metal oxide layer and the transparent metal nanowire layer obvious based on the rationale of “Obvious to 
 Referring to the invention of Kuroki, Kuroki teaches forming a transparent electrode by using amorphous metal oxide material.
In view of such teaching by Kuroki, it would have been obvious to a person having ordinary skills in the art to have the metal oxide layer of Oooka be an amorphous layer to prevent defects in the layer thus resulting in a reliable layer (Para 136).
Referring to the invention of Naito, Naito teaches forming a transparent conductive film which comprises the use of graphene which is doped with nitrogen (Abstract/Para 36-41,66). 
In view of such teaching by Naito, it would have been obvious to a person having ordinary skills in the art to have the graphene layer of Oooka doped with nitrogen to provide an electrode with suitable electrical conductivity (Para 39).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oooka, in view of Heintzelman, Kuroki, Ahn and Naito, and further in view of Kweon et al. [US PGPUB 20180113525] (hereinafter kweon).

Regarding claim 15, the modified invention teaches the limitation of claims upon which claim 15 depends.
The modified invention does not specifically disclose the limitation of claim 15.
Referring to the invention of Kweon, Kweon teach forming a transparent electrode, wherein said metal nanowires of the transparent electrode has diameters of 10 to 500 nm and lengths of 0.1 to 50 µm (Para 11).
In view of such teaching by Kweon, it would have been obvious to a person having ordinary skills in the art to have the metal nanowires in the modified invention at the range taught by Kweon based on the rationale of using known technique/teachings/structure to improve similar devices (methods, or products) in the same way (MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ISMAIL A MUSE/           Primary Examiner, Art Unit 2819